Citation Nr: 0000784	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-29 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to 
January 1990.  

This matter arises from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's original 
claim for entitlement to an evaluation in excess of 10 
percent for a low back disorder.  The veteran filed a timely 
appeal, but before the case came before the Board of 
Veterans' Appeals (Board), an increased rating of 20 percent 
was granted by an August 1999 rating decision.  The veteran 
now contends that the severity of her low back disorder 
warrants assignment of a disability evaluation in excess of 
20 percent, given that a 20 percent rating is not the highest 
available under the relevant rating criteria.  See AB v. 
Brown, 6 Vet. App 35 (1993).  The case has been referred to 
the Board for resolution.  

As a preliminary matter, the Board observes that in her 
substantive appeal, the veteran appears to have raised an 
additional issue of entitlement to service connection for an 
upper back disorder.  Inasmuch as this issue has not been 
addressed by the RO, it is referred back to the RO for all 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's lumbosacral spine is not shown to be 
ankylosed, and her low back disorder is objectively shown to 
be productive of more than moderate limitation of motion with 
symptomatology most consistent with severe, recurring attacks 
of intervertebral disc syndrome with intermittent relief.  



CONCLUSION OF LAW

The criteria for assignment of a 40 percent evaluation for 
the veteran's low back disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted her in the development 
of her claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has submitted a well-grounded 
claim.  

Once a claimant has submitted a well-grounded claim, the VA 
has a duty to assist her in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and statements submitted by the veteran and her 
representative in her behalf.  The Board is not aware of any 
additional evidence which is available in connection with the 
present appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See 38 U.S.C.A. § 5107(a); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection of parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  It is essential that the examinations upon 
which ratings are based adequately portray the anatomical 
damage and the functional loss with respect to all these 
elements.  The functional loss may be due to the absence of 
all or part of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection for a low back disorder, 
initially characterized as mechanical low back pain, was 
granted by a March 1990 rating decision, and a 10 percent 
evaluation was assigned, effective from January 27, 1990.  In 
April 1996, the veteran filed a claim for an increased rating 
for her low back disorder, in which she contended that the 
severity of her service-connected disability had increased.  
Her claim was denied by a July 1996 rating decision, and this 
appeal followed.  During the course of this appeal, an 
increased rating of 20 percent, effective from April 11, 
1996, was granted by an August 1999 rating decision.  The 
veteran now asserts that the severity of her low back 
disability warrants assignment of an evaluation in excess of 
20 percent, inasmuch as a 20 percent rating is not the 
highest rating available under the applicable evaluative 
criteria.  See generally AB v. Brown, 6 Vet. App. 35 (1993).  

VA treatment records dating from August 1990 through May 1996 
show that the veteran was seen for pain in the lumbosacral 
area.  She complained of experiencing severe pain causing 
difficulty in walking, breathing, or lifting her nine-month 
old child.  X-rays were taken which showed that the veteran 
had mild scoliosis of the lumbar spine.  No spondylolysis or 
spondylolisthesis were noted, and the pedicles were intact.  
Disc spaces were preserved, and no significant degenerative 
changes were seen.  In March 1996, however, the veteran was 
noted to have degenerative changes in the posterior elements 
of the facet joints, but no disc herniation or nerve root 
compression was found.  

The veteran underwent a VA rating examination in May 1996.  
The report of that examination shows that she complained of 
experiencing severe pain in the lumbosacral area periodically 
in the morning and after walking.  In addition, she 
complained of experiencing dull pain in the lumbosacral area 
constantly.  Objectively, the veteran was found to have 
tenderness on percussion at the lumbosacral area, and pain in 
the lumbosacral area upon straight leg raising.  There were 
no postural abnormalities noted, and the musculature of her 
back was characterized as normal.  The veteran had 70 degrees 
of forward flexion with pain, 20 degrees of backward 
extension with pain, 20 degrees of left and right lateral 
flexion, and 20 degrees of left and right rotation.  The 
examiner also noted that the veteran appeared to have 
sciatica.  In addition, he noted that per the results of an 
MRI examination conducted in April 1996, the veteran had a 
posterior annular tear at L5-S1 with disc protrusion, and 
moderate canal stenosis.  He concluded with a diagnosis of 
low back pain, a posterior annular tear at L5-S1 with disc 
protrusion, and moderate canal stenosis.  X-ray results 
showed that the veteran had mild scoliosis.  

The veteran underwent an additional VA rating examination in 
July 1999, and complained of pain, stiffness, fatigability, 
lack of endurance, and constant pain and stiffness in both 
the cervical and lumbosacral spine since approximately 1987.  
The veteran also reported that she was seen regularly by an 
orthopedist and received Vicodin, Lidocaine, and Cortisone 
injections to the lumbar spine.  The examiner indicated that 
pain was constant in the lumbosacral spine, but that it was 
also very severe on motion, such as bending.  The veteran did 
not require the use of a back brace, cane, or other 
assistance in order to ambulate.  The examiner observed that 
pain was constant, but increased on movement.  The veteran 
had 80 degrees of flexion, 25 degrees of extension with pain 
at 15 degrees, lateral bending of 25 degrees with pain at 20 
degrees, and 25 degrees of rotation with pain at 20 degrees.  
In addition, the veteran had pain in the lumbosacral area 
with leg raising at 25 degrees, which the examiner appeared 
to characterize as mild sciatica.  A February 1999 MRI of the 
lumbosacral spine disclosed mild degenerative changes, most 
prominently at L5-S1.  A mild disc bulge at L4-5 was also 
noted in addition to a diffuse disc bulge at L5-S1 with 
superimposed central protrusion.  No significant changes with 
the previous examination were found.  The examiner concluded 
with diagnoses of a posterior annular tear at L5-S1 with disc 
protrusion; moderate spinal canal stenosis; mild scoliosis of 
the lumbosacral and thoracic area; sciatica; and mild 
degenerative changes of the lumbosacral spine.  

The Board has evaluated the above medical evidence, and after 
resolving all reasonable doubt in favor of the veteran, 
concludes that the evidence supports assignment of a 40 
percent evaluation for her low back disorder, particularly in 
light of the debilitating effects of pain on motion and 
functional limitation due to pain.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999), slight limitation of motion of 
the lumbar spine warrants assignment of a 10 percent 
evaluation, moderate limitation of motion warrants assignment 
of a 20 percent evaluation, and a 40 percent evaluation is 
contemplated for severe limitation of motion.  The Board has 
reviewed the reports of the May 1996 and July 1999 VA rating 
examinations, and finds that the veteran's ranges of motion 
noted there show what would objectively be characterized as 
not more than a moderate limitation of motion.  In essence 
those examination reports show that the veteran lost 
approximately 15 degrees of forward flexion, 10 degrees of 
backward extension and bilateral rotation.  This assumes that 
normal forward flexion is to 95 degrees, normal backwards 
extension is 35 degrees, and that rotation is 35 degrees in 
either direction.  In any event, the veteran's loss of range 
of motion, is not objectively shown to be "severe," even 
taking the effects of pain and weakness into consideration.  

Given the clinical findings of an annular tear at L5-S1 with 
disc protrusion, moderate canal stenosis, mild degenerative 
changes, and a mild disc bulge at L4-5, and mild sciatica, 
the Board finds that the veteran's symptoms are most 
consistent with the criteria contemplated for evaluating 
intervertebral disc syndrome.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999), moderate, recurring attacks of 
intervertebral disc syndrome warrant assignment of a 20 
percent evaluation.  A 40 percent evaluation is contemplated 
for severe, recurrent attacks of intervertebral disc syndrome 
with intermittent relief.  For assignment of a 60 percent 
rating under Diagnostic Code 5293, there must be a showing of 
pronounced symptoms, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  Id.  

As noted, the veteran was found to experience near-constant 
pain in her lumbosacral spine, and experienced moderate 
limitation of motion, due largely to pain.  Further, her pain 
was found to be increased on movement.  The Board finds that 
taking the degree of functional impairment due to pain and 
weakness into consideration, the veteran's objectively 
demonstrated symptomatology is consistent with the criteria 
for a 40 percent evaluation under Diagnostic Code 5293.  
Given the constant nature of her pain, with the exacerbation 
upon movement, her low back disorder appears to be 
commensurate with severe, recurrent attacks of intervertebral 
disc syndrome.  The episodes of exacerbations due to movement 
are demonstrative of severe, recurrent attacks, with 
intermittent relief when the veteran avoids extreme forward 
bending or backwards extension.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.  

However, the Board has also considered whether a 60 percent 
rating under Diagnostic Code 5293 is warranted, but concludes 
that the preponderance of the evidence is against assignment 
of a 60 percent evaluation.  The Board recognizes that the 
veteran experiences what has been diagnosed as mild sciatic 
neuropathy and a constant, dull ache in her lumbosacral 
spine.  However, the Board finds that the severity of these 
symptoms are not objectively shown to be sufficient to meet 
the criteria for a 60 percent rating under Diagnostic Code 
5293.  The veteran's musculature is described as normal, and 
she has not been found to experience any muscle spasm on 
forward bending, and she was not found to require the use of 
a cane or back brace to ambulate or function.  Further, the 
Board notes that her symptoms appear to be most severe in the 
early morning hours, as indicated by her statements to that 
effect, and that such implies some relief in the afternoon 
and evening hours.  Accordingly, the Board finds that the 
evidence supports assignment of a 40 percent evaluation under 
Diagnostic Code 5293, but that the preponderance of the 
evidence is against assignment of an evaluation in excess of 
40 percent under any other diagnostic code.  The veteran is 
reminded, however, that should her disability picture change, 
she may apply at any time for an increase in her assigned 
disability rating.  See generally 38 C.F.R. § 4.1.  

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1999) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here, there has been no showing 
that the disability under consideration has caused marked 
interference with employment, has necessitated frequent 
periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The Board 
acknowledges that the veteran receives regular injections in 
her lumbar spine to relieve her symptoms, and that she is 
necessarily restricted in her ability to lift heavy objects.  
However, there is no showing that the veteran is unable to 
obtain or retain gainful employment as a result of her low 
back disorder.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999) is not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  



ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, a 40 percent evaluation for the 
veteran's low back disorder is granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

